 



Exhibit 10.19
AMERICA FIRST COMPANIES L.L.C.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of October 1,
2005, by and between AMERICA FIRST COMPANIES L.L.C., a Delaware limited
liability company with its principal place of business in Omaha, Nebraska (the
“Company”), and JOHN H. CASSIDY (“Employee”), a resident of the State of New
York.
     WHEREAS, the Company desires to employ Employee with such duties and
responsibilities as the Company shall determine from time to time and Employee
desires to be employed by the Company;
     NOW THEREFORE, the Company and Employee, each intending to be legally
bound, agree to the following terms and conditions:
     Section 1. EMPLOYMENT.
     (a) The Company hereby agrees to employ Employee on a full time basis in
such capacities as the Company may determine from time to time.
     (b) Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Employee does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Employee is a party or
by which he is bound, (ii) Employee is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of
Employee, enforceable in accordance with its terms.
     Section 2. TERM. The initial term of the Agreement will be expire on the
third anniversary of the effective date of this Agreement (the “Employment
Period”), but will be automatically renewed for additional one-year terms as of
that date and each anniversary thereof unless the Company gives Employee at
least 60 days prior written notice that it will not renew the Agreement as of
the next such anniversary date. Notwithstanding the foregoing, the Employee’s
employment with the Company will terminate (i) upon the death of Employee,
(ii) upon the expiration of a continuous period of one hundred eighty (180) days
during which Employee is disabled (as defined in the long-term disability plan
of the Company) (hereinafter “Disabled”), (iii) upon termination by Employee, or
(iv) termination by the Company for Cause (as hereinafter defined).
     Section 3. DUTIES; REPORTING.
     (a) During the term hereof, Employee shall have such authority, and shall
carry out all responsibilities and duties, as may be reasonably assigned to
Employee by the Company’s Board of Managers.
     (b) Employee shall perform faithfully the executive duties assigned to him
to the best of his ability in a diligent, trustworthy, businesslike and
efficient manner and will devote his full business time and attention to the
business and affairs assigned to him hereunder; provided, however, that Employee
may serve as a director of or a consultant to other corporations which do not
compete with the Company or its subsidiaries or affiliates, nonprofit
corporations, civic organizations, professional groups and similar entities.
     (c) During the term hereof, Employee shall report to the Chief Executive
Officer of the Company, or his or her designee.
     Section 4. BASE SALARY. As compensation for his services hereunder, the
Company shall pay to Employee an annual base salary (the “Base Salary”) during
the term hereof. The amount of the Employee’s Base Salary shall be determined by
the compensation committee of the Company’s Board of Managers. Base Salary will
be paid in equal installments on a semi-monthly basis pursuant to the Company’s
regular payroll practices.
     Section 5. BONUS. In addition to the Base Salary, Employee shall be
eligible to receive an annual bonus based on Employee’s performance. The
performance goals and amount of the Employee’s bonus, if any, shall be
determined by the compensation committee of the Company’s Board of Managers. Any
bonuses awarded to Employee will be paid pursuant to the Company’s regular
payroll practices.

1



--------------------------------------------------------------------------------



 



     Section 6. PARTICIPATION IN EMPLOYEE BENEFIT PLANS. Employee will be
entitled to participate in all Company salaried employee benefit plans and
programs, subject to the terms and conditions of each such employee benefit plan
or program and to the extent commensurate with the position.
     Section 7. OTHER BENEFITS.
     (a) VACATION. Employee shall initially be entitled to paid vacation in
accordance with the Company’s vacation policies.
     (b) INSURANCE. The Company shall make available to Employee health and
dental insurance (including dependent coverage), and other benefits which the
Company may provide to all employees from time to time.
     Section 8. BUSINESS EXPENSES. The Company shall reimburse Employee for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to report and documentation
of such expenses.
     Section 9. TERMINATION OF EMPLOYMENT.
     (a) TERMINATION BY THE COMPANY. The Company may terminate this Agreement
and discharge Employee for “Cause” at any time. As used herein, the term “Cause”
shall mean any material and uncured breach of this Agreement by Employee,
including a failure to perform his duties in a manner consistent with the terms
of this Agreement or the persistent failure or refusal to comply with any lawful
direction of the Board of Managers of the Company, or any action taken by
Employee in connection with his duties hereunder which is fraudulent or illegal,
violates his duty of loyalty or constitutes gross negligence. A termination of
employment by the Company shall be deemed to be effective immediately upon
notification thereof to Employee.
     (b) TERMINATION BY THE EMPLOYEE. Any termination of employment by Employee
shall be a “Voluntary Termination” unless it is the result of (i) Employee’s
death, (ii) Employee being Disabled (iii) resignation due to a material and
uncured breach by the Company of this Agreement or (iv) termination of
employment by the Company. A Voluntary Termination shall be deemed to be
effective immediately upon notification thereof to the Company.
     (c) CERTAIN EFFECTS OF TERMINATION OF EMPLOYMENT.
     (i) Upon the termination of Employee’s employment hereunder pursuant to a
Voluntary Termination or a termination for Cause, Employee shall have no further
rights or claims against the Company under this Agreement except to receive a
lump sum payment within thirty (30) days of the date of termination of (A) the
unpaid portion of Employee’s Base Salary, any unpaid Bonus relating to the year
prior to the year in which the date of termination occurs, and any current year
Bonus based on year-to-date performance results (such current year Bonus to be
not less than 33 1/3% of the budgeted Bonus for the current year), and (B)
reimbursement of any reimbursable expenses for which Employee shall not have
theretofore been reimbursed.
     (ii) Upon the termination of Employee’s employment hereunder by reason of
Employee’s death or Employee becoming Disabled for a continuous period of one
hundred eighty (180) days, the Company shall pay to Employee or Employee’s
personal representative or custodian within thirty (30) days of the date of the
termination of Employee’s employment a lump sum equal to (A) an amount equal to
six months of Employee’s Base Salary at the date of termination, (B) the unpaid
portion of Employee’s Base Salary, any unpaid Bonus relating to the year prior
to the year in which the date of termination occurs, and any current year Bonus
based on year-to-date performance results (such current year Bonus to be not
less than 33 1/3% of the budgeted Bonus for the current year), and
(C) reimbursement of any reimbursable expenses for which Employee shall not have
theretofore been reimbursed. In addition, Employee or Employee’s personal
representative or custodian will be entitled to any benefits provided under any
plans maintained by the Company in which Employee is a participant on the date
of termination in accordance with the terms of such benefit plan;
     (iii) Upon the termination of Employee’s employment hereunder other than
for Cause, death, Disability or Voluntary Termination, the Company shall pay to
Employee in accordance with the Company’s regular payroll practices
(A) severance payment equal to twelve months of Employee’s Base Salary at the
date of termination, (B) the unpaid portion of Employee’s Base Salary, any
unpaid Bonus relating to the year prior to the year in which the date of
termination occurs, and any current year Bonus based on year-to-date performance
results (such current year Bonus to be not less than 33 1/3% of the budgeted
Bonus for the current year), and (C) reimbursement of any reimbursable expenses
for which Employee shall not have theretofore been reimbursed. In addition,
Employee will be entitled to any benefits provided under any plans maintained by
the Company in which Employee is a participant on the date of termination in
accordance with the terms of such benefit plan.

2



--------------------------------------------------------------------------------



 



     (d) EFFECT OF BREACH OF NONCOMPETITION PROVISIONS. In the event Employee
breaches or otherwise fails to comply with the provisions of Sections 11 through
13 below, then, in addition to any other remedies provided herein or at law or
in equity, the Company shall have the right to require return of any severance
payment made to Employee pursuant to Section 9(c) above. Return of such
severance payment pursuant to the preceding sentence shall not relieve
Employee’s obligations pursuant to Sections 11 through 13 below.
     Section 10. ASSIGNMENT AND SUCCESSION.
     (a) The rights and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon its respective successors and
assigns, and Employee’s rights and obligations hereunder shall inure to the
benefit of and be binding upon his successors and permitted assigns, whether so
expressed or not.
     (b) Employee acknowledges that the services to be rendered by him hereunder
are unique and personal. Accordingly, Employee may not pledge or assign any of
his rights or delegate any of his duties or obligations under this Agreement
without the express prior written consent of the Company.
     (c) The Company may assign its interest in or obligations under this
Agreement without the prior written consent of Employee.
     Section 11. CONFIDENTIAL INFORMATION.
     (a) Employee agrees at all times during the term of his relationship with
the Company and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company or its subsidiaries or affiliates, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board of Managers of the Company, any Confidential
Information of the Company or its subsidiaries or affiliates which Employee
obtains or creates, by whatever means. Employee further agrees not to make
copies of such Confidential Information except as authorized by the Company.
     (b) For purposes of this Agreement, “Confidential Information” shall be
construed broadly and includes all Company (including its subsidiaries and
affiliates) proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers, prices and costs, markets, software,
developments, inventions, notebooks, processes, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to Employee by the Company or
its subsidiaries or affiliates either directly or indirectly in writing, orally
or by observation by Employee during the term hereof, whether or not during
working hours. Employee understands that Confidential Information includes, but
is not limited to, information pertaining to any aspects of the business of the
Company or its subsidiaries or affiliates which is either information not known
by actual or potential competitors of the Company or its subsidiaries or
affiliates or is proprietary information of the Company, its subsidiaries or
affiliates or their respective investors, customers or suppliers, of any nature
whatsoever. Confidential Information does not include any of the foregoing items
which have become publicly and widely known and made generally available through
no wrongful act of Employee’s or of others who were under confidentiality
obligations as to the item or items involved.
     (c) Employee agrees that, at the time of termination of his relationship
with the Company, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, notebooks, materials, flow charts, equipment,
other documents or property, or reproductions of any aforementioned items
developed by Employee pursuant to the relationship or otherwise belonging to the
Company, or its subsidiaries or affiliates. Employee further agrees that any
property situated on the Company’s premises and owned by the Company, or its
subsidiaries or affiliates, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.
     Section 12. FORMER EMPLOYER INFORMATION. Employee represents that as an
employee of the Company, he has not breached and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Employee in confidence or trust prior or subsequent to the commencement of
Employee’s relationship with the Company, and Employee will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.
     Section 13. NONCOMPETITION; NONSOLICITATION.

3



--------------------------------------------------------------------------------



 



     (a) During the term hereof and for a period of one (1) year following the
termination of Employee’s employment relationship with the Company (whether or
not this Agreement is extended), Employee shall not:
     (i) own, operate or manage any multi-family apartment property, or hold any
interest in such a property, which is or was owned, operated or managed by the
Company or its subsidiaries or affiliates during the term of this Agreement, or
serve as an employee or consultant to any company or person owning, operating or
managing any such property;
     (ii) Induce or attempt to induce any employee, supplier or person or
company having a business relationship with the Company or its subsidiaries or
affiliates to terminate their employment or other such business relationship
with the Company or its subsidiaries or affiliates or to hire any person who had
been employed by the Company or its subsidiaries or affiliates during the
preceding six months; or
     (iii) become a direct employee of, or serve as a consultant to, any company
for which the Company (or any subsidiary or affiliate of the Company) then
provides advisory or management services or has provided such advisory or
management services during the preceding twelve (12) months.
     (b) Employee acknowledges that the foregoing restrictions are reasonable
and necessary in order to protect the Company’s legitimate interests.
     Section 14. ARBITRATION AND EQUITABLE REMEDIES.
     (a) Except as provide in Section 14(b) hereof, the parties agree that any
dispute or controversy arising out of, relating to, or concerning the
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in New York, in accordance with the Employment
Dispute Resolution rules of the American Arbitration Association then in effect.
The arbitrator may grant injunctions or other relief in such dispute or
controversy and the decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The Company and Employee
shall each pay one-half of the costs and expenses of such arbitration, and each
shall separately pay the fees and expenses of their respective legal counsel.
     THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP.
     (b) Notwithstanding paragraph (a) of this Section 14, the parties agree
that, in the event of the breach or threatened breach of Sections 11 through 13
of this Agreement by Employee, monetary damages alone would not be an adequate
remedy to the Company and its affiliates for the injury that would result from
such breach, and that the Company and its affiliates shall be entitled to apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of such provisions of this Agreement. Employee further
agrees that any such injunctive relief obtained by the Company or any of its
affiliates shall be in addition to monetary damages.
     Section 15. INDEMNIFICATION. The Company agrees to indemnify and hold
harmless Employee for any and all actions taken by Employee in carrying out his
duties under this Agreement to the extent provided in the Company’s Operating
Agreement, as it may be amended from time to time.
     Section 16. ENTIRE AGREEMENT. This Agreement represents the entire
agreement between the parties relating to the subject matters covered hereby and
shall supersede any prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way and shall not be amended or waived except in a writing
signed by the parties hereto.
     Section 17. NOTICES. Any notice or request required or permitted to be
given hereunder shall be in writing and will be deemed to have been given
(i) when delivered personally, sent by telecopy (with hard copy to follow) or
overnight express courier or (ii) five days following mailing by certified or
registered mail, postage prepaid and return receipt requested, to the addresses
below unless another address is specified by such party in writing:

         
 
  To the Company:   America First Companies LLC
 
      1004 Farnam Street
 
      Suite 400
 
      Omaha, NE 68102
 
      Attention: Chief Executive Officer

4



--------------------------------------------------------------------------------



 



         
 
      Telephone: (402) 444-1630
 
      Telecopy: (402) 930-3047  
 
  To Employee:   At the Employee’s regular place of business

     Section 18. HEADINGS. The article and section headings herein are for
convenience of reference only and shall not define or limit the provisions
hereof.
     Section 19. APPLICABLE LAW. All other questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
the internal laws of the State of New York.
     Section 20. SEVERABILITY. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held prohibited by,
invalid or unenforceable in any respect under applicable law, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
     Section 21. AMENDMENTS AND WAIVERS. Any provision of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee.
     Section 22. NO STRICT CONSTRUCTION. The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.
     Section 23. COUNTERPARTS. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
     Section 24. SURVIVAL. Sections 11, 12, 13 and 15 shall survive and continue
in full force in accordance with their terms notwithstanding any termination of
the term hereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized officer and Employee has signed this Agreement.

              AMERICA FIRST COMPANIES L.L.C.
 
       
 
  By         /s/ Lisa Y. Roskens
 
            Lisa Y. Roskens, President and Chief Executive Officer
 
            EMPLOYEE
 
            /s/ John H. Cassidy           John H. Cassidy

5